El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La presente es una acción de daños y perjuicios enta-blada por María y Angela Cintrón contra la West India Oil Company, en la que reclaman la suma de $4,999, más las costas, gastos y honorarios de abogado, por la muerte de Angel Cintrón, hijo y padre, respectivamente, de las deman-dantes.
Alegan las demandantes que entre 8 y 9 p. m. del día 10 de junio de 1934 el automóvil Ford propiedad de la deman-dada, que guiaba su empleado Luis Costas por la carretera pública que de la playa de Ponce conduce a la ciudad del mismo nombre, arrolló a Angel Cintrón, que caminaba en dirección contraria al automóvil de la demandada, montado en una bicicleta. Se le imputa al conductor del automóvil Ford como acto constitutivo de negligencia el caminar por la izquierda de la carretera con indiferencia absoluta para la vida y seguridad de las distintas personas que tenían dere-cho a transitar por dicha carretera pública.
La demandada contestó la demanda admitiendo la ocu-rrencia del accidente pero negando que éste se debiera a la negligencia de su empleado, y alegando en contrario que el choque entre el automóvil y la bicicleta se debió única y exclusivamente a la negligencia, descuido y temeridad de Angel Cintrón, quien conducía la bicicleta a una velocidad exagerada, sin luces, haciendo zigzags por la carretera y en estado absoluto de embriaguez.
La corte de distrito, después de oír la prueba abundan-tísima ofrecida por una y otra parte, cuya transcripción consta de 554 páginas, dictó sentencia declarando sin lugar la demanda, sin especial condenación de costas.
Las demandantes apelaron y en su alegato le atribuyen a la corte sentenciadora la comisión de cinco errores, todos ellos relacionados con la apreciación que de la evidencia hizo.
El primero consiste en haber resuelto que el automóvil de la demandada caminaba normalmente por su derecha en *904la carretera; el segundo, en haber resuelto'que la prepon-derancia de la prueba en cuanto a la forma en que ocurrió el accidente, estaba a favor de la demandada; el tercero, en haber-resuelto que la negligencia de Angel Cintrón fuera la causa próxima y directa del accidente; el cuarto en haber resuelto que no medió negligencia imputable a la demandada o al conductor del automóvil de su propiedad; y el quinto, ai dictar sentencia en contra de las demandantes.
 A nuestro juicio la corte inferior no cometió ninguno de los errores que le imputan las apelantes. Como os natural en casos de la naturaleza del presente, la evidencia fue contradictoria en varios particulares pero la corte, que vió y oyó a los testigos, resolvió el conflicto que de esa prueba contradictoria surge, a favor de la demandada, y ■es cosa resuelta ya por este tribunal que a menos que la apreciación sea errónea o que en ella medie la pasión, el prejuicio o la parcialidad, no variará o alterará las conclusiones a que haya llegado la corte a quo.
Sería prolijo resumir las declaraciones de los testigos que desfilaron en la vista de este caso, pero sí debe hacerse cons-tar que ninguno de los que ofreciera la parte demandante vió el accidente. Sobre este extremo, se expresa así la corta inferior:
"La corte no puede descansar en las declaraciones de los testigos de la demandante que aparecieron como testigos presenciales, porque, según resulta de sus propias declaraciones, ninguno de ellos vió el accidente: todos declaran que sintieron, es decir, que oyeron el ruido producido por el choque de la bicicleta y el automóvil. Estos testigos, además, fueron impugnados con éxito por testigos de la demandada y el affidavit de Clemente Mercado.
"Los únicos testigos que realmente vieron cómo ocurrió el acci-dente fueron los testigos Luis Costas y Jorge Gutiérrez, quienes venían en el automóvil de la demandada.”
Esa conclusión de la corte inferior está ampliamente sos-tenida por la evidencia.
Con relación a los errores numerados primero, segundo y cuarto, declararon el cabo de la Policía Insular Evangelista *905Rosario, y el policía Alberto Martínez, sobre las huellas o rastros qne dejó el automóvil al aplicar los frenos. El segundo, Alberto Martínez, al preguntársele dónde empeza-ban esas huellas, contestó lo siguiente:
“Empezaban al lado derecho de la carretera, viniendo de la Playa para Ponce, seguían en una dirección recta unos cuatro o cinco metros y luego rápidamente cortaban hacia la izquierda y venían marcando el resto de metros en una forma como diagonal, mejor dicho, cortando carretera hacia la izquierda.”
El primero, el cabo Rosario, contestó así a las preguntas que sobre el particular le hiciera el abogado de la deman-dada:
“¿Usted midió las huellas?
‘ ‘ Sí, señor.
“¿Con qué?
“Con pasos naturales.
“¿Dónde empezaban las huellas?
“Empezaban... — ya dije la dirección que traía el automóvil que hubo el accidente; empezaban a una distancia de catorce, diez y seis o diez y ocho pasos, exactamente no recuerdo, hasta el punto que paró el carro en la izquierda del automóvil, muy cerca de la cuneta.
“Lie. González:
“¿En qué lado empezaban esas huellas?
“En el derecho.
“¿Está seguro de eso?
' ‘ Seguro.
“¿Y terminaban en el lazo izquierdo?
“Sí.”
De modo que aun cuando prescindiéramos del testimonio ofrecido por los únicos testigos oculares del accidente, que lo fueron los que a la sazón viajaban en el automóvil de la demandada, siempre estarían justificadas las conclusiones de la corte inferior en cuanto a los errores 1, 2 y 4 se refiere, por el testimonio de personas imparciales, como el de los testigos Rosario y Martínez.
Examinemos ahora el tercer error apuntado por las ape-lantes. En la opinión que sirvió de base a la sentencia *906apelada, el juez sentenciador declaró probados satisfactoria-mente, entre otros, los siguientes hechos:
“El día 10 de junio de 1934 Luis Costas, empleado de la deman-dada, conducía en el curso de su empleo, el referido automóvil en dirección de la Playa de Ponce hacia la ciudad por la Carretera Central, caminando por su derecha, entre ocho y ocho y media de la noche, acompañado de Jorge Gutiérrez, empleado también de la demandada.
“Al correr dicho automóvil así conducido por el kilómetro 133 de la Carretera Central, con luces encendidas, a una velocidad mode-rada y por su derecha, Costas, el conductor del auto, divisó como a 150 yardas de distancia a Angel Cintrón que iba en dirección con-traria montado en una bicicleta y corriendo por su izquierda, o sea por el mismo lado de la carretera que corría el automóvil. El conductor Costas entonces se acercó más al centro de la carretera dejando espacio al ciclista para que pudiera proseguir en la dirección que éste llevaba. Así las cosas y cuando sólo mediaba una distancia como de 15 pies entre la bicicleta y el auto, el ciclista Cintrón, repentina-mente, se lanzó a cruzar la carretera. Costas trató de evitar el accidente desviando el automóvil hacia el lado izquierdo de la carre-tera, hasta que sus dos ruedas delanteras cayeron en la cuneta donde paró el automóvil; y, a pesar de esa maniobra de Costas, la bicicleta de Cintrón chocó con el tapalodo derecho delantero del auto y, como resultado del choque, recibió Angel Cintrón los golpes que le pro-dujeron la muerte; quedando, además, desfigurada la rueda delan-tera de la bicicleta.”
Tuvo dudas, sin embargo, en cuanto al punto de si el ciclista Angel Cintrón se encontraba esa noche en estado de embriaguez.
Aun cuando la corte a quo hubiera declarado que Angel Cintrón se encontraba sobrio la noche del accidente, si acep-tamos que cuando sólo mediaba una distancia de 15 pies entre la bicicleta y el auto, Cintrón cruzó la carretera, siendo entonces arrollado con el automóvil, por el empleado de la demandada, forzoso es concluir que el acto realizado por Cintrón fué la causa próxima y directa del accidente, y que por lo tanto no erró la corte sentenciadora al así declararlo. *907La evidencia es más que suficiente para sostener lo que el juez declaró como hechos probados.
El quinto error no amerita ninguna discusión. Sólo podría sostenerse de haberse declarado fundado cualquiera de los cuatro que le preceden.

Debe confirmarse la sentencia recurrida.